 In the Matter of WEBB PACKING COMPANY;LAURA CAIRNS,ETHEL C.ROWE, AND EDITH RUSSELL,PARTNERS,D/B/ALINDSAY ORANGE GROW-ERS ASSOCIATION;AMERICAN FRUIT GROWERS ; HILLSIDE PACKING CO.;LINDSAYDISTRICT ORANGECo.;LINDSAY CITRUS GROWERS ASSOCIA-TION;R. E. STARK,AN INDIVIDUAL,.D/B/ASTARK&WADDELLPACKINGCORP.;STRATHMORE PACKING HOUSECo.;FRANK BELMONT,AN INDI-VIDUAL,D/B/A GRANADAPACKINGCo.;E. E. KROWELLSAND C. J.KROWELLS,A LIMITED PARTNERSHIP,D/B/AKROWELLS BROTHERS LIM-ITED PACKING{Co.;B. G. ROOKE AND E.W. KEYS, A PARTNERSHIP,D/B/AB. G.RooKE PACKING Co.;LINDSAY COOPERATIVE CITRUS ASS'N;.BETZPACKINGCo.;RAYMOND ANDERSON,AN INDIVIDUAL;LINDSAYMUTUAL GROVES;R. B. SINGLETARY ANDH.J.FERRY,PARTNERS,D/B/AORANGE PACKING CO.;AMERICAN FRUIT GROWERS,INC.; POR-TERVILLE CITRUS ASSN; S'IINLAND PACKING HOUSE COMPANY;SUN-FLOWER PACKING CORP.;MAGNOLIA CITRUSAss'N;RANDOLPH MAR-KETINGCo.;ED ALLEN AND DON SANDILANDS,COPARTNERSHIP,D/B/AALLEN-SANDILANDS PACKINGCo.;TULE RIVERCITRUSAsS'N;.RICHGROVE-JASMINE CITRUS ASS'N; W. TODD DOFFLEMEYER,AN INDI-VIDUAL,D/R/ADOFFLEMYER PACKING CO.;STRATHMORECOOPERATIVEASSOCIATION;STRATHMORE FRUIT GROWERS ASS'N;STRATHMOREDISTRICTORANGEASS'NandUNITED CANNERY,AGRICULTURAL,PACKING & ALLIED WORKERS OF AMERICA,LOCAL78,CIOCasesNos. 20-R-980, 20-R-981, 20-R-984 to 20-R-997,inclusive,,20-R-999 to 20-R-1008, inclusive,and 20-R-1012 to 20-R-1014,inclusive.-DecidedMarch 7, 1944Mr. Laurence B. Martin,of Los Angeles,Calif.,forWebb PackingCompany.Mr. Ivan G. McDaniell,byMr.George C.Lyon,of Los Angeles,.Calif., for all Companies except Webb Packing Company;Mr. H. S.Millspaugh,of Lindsay, Calif.,appearing also for B. G.Rooke Pack-ing House Co.Gladstein,Grossmann,Sawyer & Edises, by Aubrey Grossman,ofSan Francisco,Calif.,for the Union.Mrs.' Augusta Spaulding,of counsel to the Board.55 N. L.R. B., No.. 54.292 WEBB PACKING COMPANYDECISIONCERTIFICATION OF REPRESENTATIVESANDORDERSTATEMENT OF THE CASE293Upon separate petitions duly filed by United Cannery, Agricultural,Packing & Allied Workers of America, Local 78, herein called theUnion, alleging that questions affecting commerce had arisen con-cerning the representation of employees of Webb Packing Company;Laura Cairns, Ethel C. Rowe, and Edith Russell, partners, d/b/aLindsay Orange Growers Association; American Fruit Growers;Hillside Packing, Co.; Lindsay District Orange Co.; Lindsay CitrusGrowers Association; R. E. Stark, an individual, d/b/a Stark &Waddell-Packing Corp.; Strathmore Packing House .Co.; Frank,Bel-mont, an individual d/b/a Granada Packing Co.; E. E. Krowells and,C. J. Krowells, a limited partnership, d/b/a Krowells Brothers Lim-ited'Packing Co.; B. G. Rooke and E. W. Keys, a .partnership, d/b/aB. G. Rooke Packing Co.; Lindsay Co-operative Citrus Ass'n; Betz"Packing Co.; Raymond Anderson, an individual; Lindsay MutualGroves; R. B. Singletary and H. J. Ferry, partners, d/b/a OrangePacking Co.; American Fruit Growers,.Inc.; Porterville Citrus Ass'n;Sunland Packing House Company; Sunflower Packing Corp.; Mag-noliaCitrus Ass'n; Randolph Marketing Co.; Ed Allen and DonSandilands, copartnership, d/b/aAllen-SandilandsPacking Co.;Tule River Citrus Ass'n; Richgrove-Jasmine Citrus Ass'n; W. ToddDofflemyer, an individual, d/b/a Dofflemyer Packing' Co. ; StrathmoreCooperativeAssociation;Strathmore Fruit Growers Ass'n;- andStrathmore District Orange Ass'n,l herein collectively called theCompanies, the National Labor Relations Board provided for anappropriate consolidated hearing upon due notice before John PaulJennings, Trial Examiner.Said hearing was held at Lindsay, Cali-fornia, on January 5, 1944.The Companies and the Union appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues.During the course of the hearing, the Union requestedpermission to withdraw 20 named petitions herein, on the ground thatthe employers involved in these petitions had ceased to operate theirpacking sheds for the season and that, for this reason, representativeelections among their employees could not be held.The cases coveredin the Union's motion are listed on Appendix A.The Trial Examiner'The petitions and other formal papers were amended at the hearing to disclose thecorrect names of the respective Companies lk294DECISIONS OF NATIONAL LABOR, RELATIONS BOARDdid not rule on this motion.The request of the Union is herebygranted, and we shall dismiss the petitions listed therein.Duringthe course of the hearing, the Union moved (1) that elections be heldimmediately among employees of the remaining Companies whichwere still operating and (2) that, in the case of Webb Packing Com-pany, and certain other named Companies that had ceased, or wouldcease, packing operations before an election could be held, the Boardcertify the Union upon the present record or upon a record amplifiedby additional, evidence to be adduced at a further hearing.For rea-sons which' will' hereinafter appear, the'l3oard directed that electionsbe held immediately after the hearing 'among employees of certainnamed Companies. ' For-reasons stated below, the Union's motion withrespect -to certification upon the record is denied.During, the courseof the' hearing, -Webb; Packing Company moved, on several grounds;to dismiss the; petition concerning its 'employees.For reasons which-we'-'shall ;hereinafter state, we shall dismiss the petition concerningemployees of Webb Packing Company. The Trial-'Examiner's rul-ings-made at the hearing are free from prejudicial error and are hereby-affirmed.,All parties were afforded" opportunity to file briefs with theBoard.'.The request' of the Cornpaliies for oral argument is 'hereby'Upon the entire record in the case, 'the Board makes the 4ollowing :FINDINGS OF FACTThe Companies involved in the consolidated proceeding are engagedin the business-of packing oranges'in California.They employ per-sonsfor handling, sorting,'and packing the fruit during the packingseasons.Each ' Company employs some local and. some transientworkers.. There are ,two orange seasons in the year, each of whichis of 2to 3 months',duration.Some houses pack one season, and sometwo, seasons: each year.Each packing house operates approximately8 weeks per orangeseason. :The,navel orange season is in Novemberand December.The Valencia orange season is in April.'and May..Employment reaches its peak during approximately 1 week of eachseason.rpanies herein involved packed and shipped to points outside Call-.fornia, approximately 50 percent of the, total. number of 'oranges:packed during' that period.Webb Packing Company, ,at. Liiiclsay,a Among the reasons alleged for dismissal was the pendency of proceedings before, theNationalWar Labor Board, which,itwas alleged,raised a conflict of jurisdiction of thesame issues between two Federal agencies.No case affectingthe' employees 'of 'the Com-panies is presently pending before the National War Labor Board ' WEBB PACKINGCOMPANY295packed oranges valued, in all, in excess of $100,000.Oranges are valEued at approximately $4 per box.The other Companies, at or nearthe points in California designated, packed and shipped to points out=side California boxes of oranges as follows : Lindsay Orange GrowersAssociation at Lindsay, 20,885 boxes; American Fruit Growers, atLindsay, 27,294 boxes; Hillside Packing Co., at Lindsay, 30,362 boxes;Lindsay District Orange Co., at Lindsay, 37,587 boxes;.Lindsay CitrusGrowers Association, at Lindsay, 61,912 boxes; Stark & Waddell Pack-ing Corp., at Lindsay, 78,378 boxes; Strathmore Packing House Co., atStrathmore, 32,577 boxes ; Granada Packing Co:; at, Lindsay, 90,200boxes';Krowells Brothers Limited Packing Co., at Lindsay, 28,744boxes; B. G. Rooke Packing Co., at Lindsay, 30,839 boxes; Lindsay Co-operative Citrus Ass'n, at Lindsay, 24,717 boxes; Raymond Anderson,at Lindsay, 18,129,boxes; Lindsay Mutual Groves, at Lindsay, .41,138boxes; Orange Packing Co., at Lindsay,27,157boxes; American FruitGrowers, Inc., at Porterville, 69,841 boxes; Porterville Citrus, Assn,at Porterville,, 21;141 boxes; Sunland Packing House Company, atPorterville, 62,945 boxes; Sunflower Packing Corp., at Porterville,,31,450 boxes;MagnoliaCitrusAss'n, at Porterville, 57,372 boxes,.Randolph Marketing Co., at Porterville, 51,822, boxes; Allen-.Sandi,-lands Packing Co.,' at Porterville,, 33,810 boxes; Tule River CitrusAss'n, at Success, 29,243 boxes; Richgrove-Jasmine, Citrus Ass'n, atRichgrove, 21,879,boxes; Dofliemyer Packing Co., at Woodlake, 10,659boxes; Strathmore Cooperative- Association, at Strathmore, 51,191boxes; Strathmore Fruit Growers Ass'n, at Strathmore, 41,281 boxes;and Strathmore District Orange Ass'n,' at Strathmore, 39,802 -boxes?We find that the several Companies, as listed, are engaged in com-merce, within the meaning of the National Labor . RelationsAct.II.THE ORGANIZATION INVOLVEDUnited 'Cannery, Agricultural, Packing &'Allied Workers of Amer-ica, Local 78, is ,a labor organization affiliated with the Congress 'ofIndustrialOrganizations,' admitting to membership employees oftthe Company.III.THE APPROPRIATE UNIT'. ",IWe find, in accordance with the stipulation of the parties, that allemployees of each of the several Companies herein involved, excludingclerical employees, officials, and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changes8 Betz Packing Co. is engaged in packing operations in packing houses owned by otherconcerns:The record'does not disclose the extent of packing done'by this employer: ' Thepetition concerning its employees is among those which,the Union, requested permission to,withdraw and, which we shall dismiss."2 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the status of employees,or effectively recommend such action, con-stitute, respectively,separate units appropriate for the purposes ofcollective bargaining,within the meaning of Section 9 (b) ofthe Act.IV.THE QUESTIONS CONCERNING REPRESENTATION;THE DETERMINATION OFREPRESENTATIVESIn or about the early part of December 1943, the Union requestedeach of the Companies herein involved for recognition as exclusivebargaining representative of its employees.Each employer refusedsuch recognition.Thereupon, the Union filed the several separatepetitions herein.Our preliminary investigations indicated that questions affectingcommercewithin themeaningof the Act had arisen concerning therepresentation of employees of the several Companies concerned inthis consolidated proceeding.Upon the Union's request at the hear-ing, we are dismissing 20 petitions.With respect to the remainingpetitions, the Union presented to the Field Examiner representationcards 4 and, at the hearing, other evidence in support of its claim torepresent employees in the respective appropriate bargaining unitsconcerned therein.The Union filed no cards signed by employees ofAmerican Fruit Growers, Inc., or by employees of Dofflemyer Pack-ing Company.Testimony was introduced concerning the extent ofthe Union's recent organizational drive among employees in the citrusfruit packing industry, the extent of the Union's membership amongtransient workers in the locality and in the agricultural industry, ands The Union submitted to the Field Examiner evidence with respect to its representationamong the employees indicated as follows :Granada Packing Co.:The Union presented 17 authorization cards bearing apparentlygenuine signatures of employees listed on Granada's peak pay roll of December 18, 1943.There are 55 employees listed on this pay roll in the appropriate unit.Sunflower Packing Corporation:The Union presented 16 authorization cards bearing ap-parently genuine signatures of employees listed on Sunflower's peak pay roll of December11, 1943.There are 88 employees listed on this pay roll in the appropriate unit.Richgrove-Jasnvtne Citrus Ass'n:The Union presented 32 authorization cards bearingapparently genuine signatures of employees listed on Richgrove's pay rolls of Novemberand December 1943.There are 77 employees of the Company listed on these pay rolls inthe appropriate unit.Porterville Citrus Association:The Union presented 22 authorization cards bearing ap-parently genuine signatures of employees listed on Porterville's peak pay roll of December11, 1943.There are 44 employees listed on this pay roll in the appropriate unit.Strathlmore Packing House Co.:The Union presented 6 authorization cards bearingapparently genuine signatures of employees on Strathmore's peak pay roll of December 21,1.943.There are 56 employees listed on this pay roll in the appropriate unit.Lindsay Orange Growers Association:The Union presented 20 authorization cards bear-ing apparently genuine signatures of employees on the Lindsay's peak pay roll of December18, 1943.There are 56 employees listed on this pay roll in the appropriate unit.The cards submitted by the Union in support of its claim to represent employees ofGranada Packing Co. were not checked against the pay roll of the employer until after theclose of the hearing.The parties agreed that the Field Examiner's statement concerning hisfindings as to these cards should be marked"Board Exhibit No.10," should be completedafter the close of the hearing, and should be considered part of the official record herein.The Field Examiner's statement concerning these cards,thus prepared,marked, andidentified,is hereby made, and is,part of the official record in this proceeding. 'WEBB PACKINGCOMPANY297the free interchange of such .employees in passing from one packingPlant-to another during the packing season.The only issue betweenthe Union and each of the several employers concerned was the ques-tion of the Union's'majority among employees in the units' respectivelyagreed to be appropriate.At the, time of the hearing in this - pro-ceedingWebb Packing Company had ceased its packing. operationsfor ,the. season, and Lindsay Orange Growers Association was 'about toshut, down its plant. - The navel orange season in this locality' wasrapidly drawing to a close. It was obvious that unless elections couldbe held immediately among employees of .the operating'Companies, -noelections among them could be held during the current season: Itseemed best, under all, the circumstances, to resolve the`questions,con-'cerning the representation of these ,employees by immediate elections,so far as practical.On January 6, 1944, the day after the hearing,the Board'accordingly directed that separate elections be hel'd'as soonas possible among employees-of Lindsay Orange Growers Associa-tion; Strathmore Packing House Co.; Granada Packing,Co.; Amer-ican Fruit Growers, Inc.; Sunflower Packing Corp.; Richgrove-Jas-mine Citrus Ass'n; Dofliemyer,Packing,Co.; and Porterville CitrusAss'n.6Those eligible to vote in - these separate- elections were 'all employees in-,the agreedbargaining unit. "who had worked 6 days or more during the current season for the Com-panies, as stipulated by the parties at the hearing, and who were employedby,one of saidCompanies during the pay-roll period immediately preceding the 'date, of this Direction(but if any such person has been employed during such-pay-roll period by more than one ofthe Companies among whose employees an election'is herein dieected, he shall vote as theemployee of the Company for whom lie has worked the longest period of time)."Eligibilitywas further made subject to the limitations and additions usual in Board elections.s The eight employers iiaineii in our Direction of Elections filed a protest thereto, notingthat the issuance of our Direction was contiary to the nornial procedure outlined in ArticleIII, Section 9, of our Rules and Regulations and requesting that the Board set aside theDirection and proceed in the usual manner, directing elections if expedient after a com-plete analysis of the record and after the Board had adequate opportunity to consider briefsfiledwith respect to the issues raised in 'the proceedingFoi ieasons noted above, itseemed best to the Board to set aside its Rules and, to effectuate the policies of the Act,adopt a procedure adapted to the exigencies of the particular situation herein.The Com-panies do not deny the authority of the Board to set aside; its Rules, when such proceduredoes not deny to any party in interest piotection affoided by the ActN. L. R. B. v. PacificGascCElectric Co.,118 F (2d) 780, 789 (C C A 9) None of the parties has shown thatany prejudice has ensued as a result of the proceduie'adopted hereinOur findings of factare based, upon the entire record in this proceedingWe find without merit the objectionsof the Companies to the procedure which we adopted hereinAmerican Fruit Growers, Inc , and Dofllemyei Packing Co. objected to the holding ofelections among their respective employees because' in advance of the issuance of ourDirection, the Union submitted no specific evidence with respect to its representation amongthemAs noted above, the Union offered some testimony with respect to its organizationalemployees of the Companies named, to some extentAs we r have frequently stated in othercases,-the Board generally requires that a labor organization subnnt'soine specific evidenceof its representation among employees among whom it desires iii election to be held inorder that the Board may be informed whether the election will probably result in theselection of a bargaining representativeThe requiiem(ent of such preliminary evidencewith respect to union representation is for the benefit of the Board in carrying out thepurposes of the Act and the absence of such specific evidence does not constitute groundsfor objection on the part of the employer to an election held among its employees 298DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Regional Director set January 12, 1944, as the day for theelections to be held.Before that day, the Union advised the RegionalDirector that it desired to withdraw its petition in Case No. 20-R-989, involving employees of Strathmore Packing House Co., and noelection was held among them.Lindsay Orange Growers Associa-tion had shut down its packing operations for the season. It was notpractical to hold an election among its employees at that, time, andno election was held.Elections among employees of the other sixCompanies named in the Direction were conducted on January 12,1944, and on the same day, the Regional Director issued and servedupon the parties a Tally of Ballots, disclosing the results of theelections as follows :Granada PackingCompany, 20-R-990Approximate number. of eligible voters-------------------------50Valid votes counted--------------------------------------------23Votes cast for the Union---------------------------------------20Votes cast against the Union-----------------------------------3Challenged ballots---------------------------------------------1Void ballots----------------------------------------------------0American Fruit Growers, Inc.,20-R-999Approximate number of eligible voters--------------------------78Valid votes counted--------------------------------------------Be-Votes cast for the Union------------------------------------- 19Votescast againstthe Union------------------------------------37Challenged ballots----------------------------------------------2Void ballots---------------------------------------------------0Sunflower Packing Corp.,20-R-1002Approximate number of eligible voters--------------------------61Valid votes counted--------------------------------------------49Votes cast for the Union---------------------------------------- 40Votes cast against the Union----------------------------------- -9Challenged ballots----------------------------------------------0Void ballots---------------------------------------------------0Richgrove-Jasmine Citrus Ass'n,20-R-1007Approximate number of eligible voters------------------------- 51Valid votes counted--------------------------------------------35Votes cast for the Union---------------------------------------- 24Votes cast against the Union----------------------------------- 11Challenged ballots----------------------------------------------1Void ballots -----------------------------------------------------0Dofflemyer Packing Co.,20-R-1008Approximate number of eligible voters-------------------------- 27Valid votes counted---------------------------------------------20Votes cast for the Union---------------------------------------9Votes cast against the Union------------------------------------ 11Challenged ballots----------------------------------------------2Void ballots---------------------------------------------------0 WEBB PACKINGCOMPANYPortervelle Citrus Ass'n,20-R-1000299Approximate number of eligible voters----------------------- -- 49Valid votes counted-------------------------------------------- 41Votes cast for the Union--------------------------------------- 35Votes cast against the Union---------------------------------- 6Challenged ballots-------------------------------------'---------4-Void ballots----------------------------------------------------0No objections to the Tally of Ballots or to the conduct of the elec-tions were filed at the Regional Office within the customary 5-dayperiod:The Board has duly considered the objections to the conductof the elections raised in the several briefs of - the Companies filedherein and finds such objections to be without merit.Since' theUnion_ has received a majority of the votes cast by em-ployees'of Granada Packing Co., Sunflower Packing Corp., Richgrove-Jasmine Citrus Ass'n, and Porterville Citrus Ass'n, respectively, weshall certify the Union as the exclusive bargaining representative ofall such employees in the respective units heretofore found to be.appropriate' for bargaining.Since no collective bargaining repre-sent:hive has' been selected by a majority of employees of American,Fruit 'Grow'ers, Inc., and Dofflemyer Packing Co.,'respectively; in theseparate units heretofore found to be appropriate for collective bar-gaining, we shall-dismiss the petitions for, investigation and certifica-tion of these employees.Since no election was held among employeesof Strathmore Packing House Co., and the Union desires to withdrawits petition concerning these employees, we shall grant the request.and dismiss this petition.At the hearing in this proceeding, the Union moved that the Boarddirect an election' among employes 'of Lindsay Orange Growers As-sociation, but if that employer had ceasedits seasonal'operations be-'fore an election could be conveniently held among its employees, theBoard should,as analternative, certify the Union upon, the record.No election could be heldamongthe employees concerned" before theseasonal shut-down.We find that the representation showing madeby the Union among the employees of this Company is clearly in-sufficient to sustain a finding that the Union represents a majority ofthese employees.We shall, therefore, dismiss the petition for investi-gation andcertification of employees of Lindsay Orange GrowersAssociation.'At the time of the hearing in this proceeding, Webb Packing Com-pany was, no longer operating, and the Union moved that the Boardcertify 'theUnion as exclusive bargaining representative of its em-ployees on the basis of the representation showing made by the Union. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDWebb's peak pay roll of December -17,. 1943, lists 57 employees.'TheUnion contends -that 47 of these employees designated the Union astheir bargaining representative. In support of its claim, the Unionproduced at the hearing 47'cards, which were divided for convenienceinto 3 groups, identified, and admitted into evidence -"as )Union Ex-hibits 1-A, 1-B, and 1-C, respectively.Union Exhibit 1-A includes21 cards dated Noyember 27, 1943,.bearing apparently genuine signa-these 21 cards, 19 bear,the names of employees listed on the peak payroll of this Company.Union Exhibit, 1-B includes 16 cards, alsopurporting to be signed in the presence of:Hargrove.Of these cards,1was dated on November. 28, and the others on November, ,27, 1943,and 13 bear apparentlygenuine signaturesof employees listed on,thepeak, pay roll of thisiCompany.,-:, Hargrove, a transient worker, wasnot available at the,time.of the.hearing and did not appear to testifywith respect to the signatures on these cards. John E,., Frost, vicepresident of the Union— testified that, at his'resquest; Hargrpye securedsignatures of the Company's emp'loyees'on these .unlon,cards and laterreturned the cards to, him, signed.Frost testified that -all,21,personsto his knowledge, union members. Frost did not know whether, theemployees whose names appeared! on the cards in Union. Exhibit 1-Bwere members,of the, Union.Union Exhibit 1-Cj includes:,10 cards,dated November.27, 1943, which appear to bear ,genuine signatures.R. L. Thompson, organizer, testified that these cards were signed byemployees of.the Company'in his presence:--, The names of-the-signersare listed on, the peak pay roll' of December 17, 1943.Frost testifiedthat 9, of; the employees who signed- these, cards were members of theUnion -and that J was an' applicant for, membership.The Union'smembership!records, which were said to,be kept at its headquarters atSalinas, California, were-not introduced at; the hearing. .We,are ofthe opinion that the,evidence offered by the Union in, support of itscontention that. it:represents 'a majority of, the,. employees ofWebbPacking Companyis. insufficientfor the,purposes of certification- uponthe record:.For, this reason, -we,shall dismiss the .petition. filed hereincovering employees ofWebb Packing Company. Since'-the navelorange season is now concluded, we deny the Union's motion foi'- further-----1,,,^,;"Union Exhibit No 2" wasby. agreement of the parties at thehearing reserved for thepay roll ofWebb Packing Company,which tale employeragreed toprepare and forward tothe Regional;Director,after,the close of theQhearmg,On' January13, 1944,Webb PackingCompany filed two schedules,covering,respectively,employees on its,peak pay roll' andemployeeson its seasonal pay roll,and a cbve'rmg letter setting forth its objection to theadmissibility of the pay-loll material in evidence.Copies were served upon the parties.We shall direct that the schedules and the covering letter be marked as"Union ExhibitNo 2" and we herebyorder that the same be,and are, made part of the official recordherein.The objections to the admissibilityof the pay-roll material aie hereby overruled WEBB PACKINGCOMPANY301hearing'to introduce additional evidencewitlirespect to its repre-sentation among employees of Webb,Packing Company.and of Lind-say Orange Growers Association,respectively:'By virtueof and pursuant,to the power vested in the National LaborRelations Board,by Section 9 (c) of the National,Labor RelationsAct, and pursuant to Article III, Section 9, of National.Labor Rela-tions Board Rules and Regulations-Series 3,-IT IS HEREBY, CERTIFIEDthat :United Cannery,Agricultural,PackingAllied Workers of America, Local 78,CIO, has been designated andselected byea.majority of all employees of-Frank. Belmont, an indi-vidual, d/b/a Granada Packing Co., Lindsay,,California,'excludingclerical employees,,officials, and all, supervisory employees with au-thority to hire, promote,discharge,discipline,'or otherwise effectchanges in the status of employees,or effectively recommendrsuch ac-tion, as their representative fortlre purposes of collective bargainingand that, pursuant to Section 9 (a) of the Act, United-Cannery, Agri-cultural, 'Packing & Allied Workers Eof America, Local 78, CIO; isthe exclusive' representative 'of all such employees for' the purposesof collectivebargainingin respect to rates of pay, wages,hours ofemployment,and other conditions of employment;-IT IS HEREBY CERTIFIED that United Cannery, Agricultural,Packing& Allied Workers of America, Local 78, CIO,has been designated andselected by a majority of all employees of Sunflower Packing Corp.,Porterville,California, excluding clerical-employees,officials, and allsupervisory employees with authority to hire, promote,discharge, dis-cipline;or, otherwise effect changes in the status of employees,or'effec-tively recommend such action,as their representative for the purposesof collective bargaining and that, pursuant to Section'9 ('a) of theAct, United,Cannery, Agricultural,Packing&AlliedWorkers ofAmerica, Local 78, CIO,.is the exclusive representative of all suchemployees for the 'purposes of collective bargaining-in respect torates of pay, wages, hours of employment,and other conditions ofemployment ;ITISHEREBY:CERTIFIED that United Cannery; Agricultural,-Packing& Allied Workers-of.America,Local 78; CIO,has been designatedand selected by -a majority,of' all :employees!of Richgrove-JasmineCitrus'Ass'n, Richgrove,California;excluding clerical employees, offi-cials,and. all supervisory employees with authority t to' 'hire, promote,discharge,discipline,or otherwiseeffect changes in, the'status of em-ployees,or effectively recommend such action,as their representative'for the purposes of collectivebargainingand that, pursuant to Section9 (a) of the Act;United Cannery, Agricultural,PackingAllied 302DECISIONSOF NATIONALLABOR RELATIONS BOARDWorkers of America, Local 78, CIO, is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages,-hours of employment, and other conditions ofemployment; andIT IS HEREBY CERTIFIEDthat United Cannery, Agricultural, Packing& Allied Workers of America, Local 78, CIO, has been designated andselected by a majority of all employees of Porterville Citrus Assn,Porterville, California, excluding clerical employees, officials, and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend'such action, as their representative for the purposesof collective bargaining and that, pursuant to Section 9 (a) of theAct, United Cannery, Agricultural, Packing & Allied Workers ofAmerica, Local 78, CIO, is the exclusive representative of all suchemployees .for the purposes of, collective bargaining in respect to ratesof pay, -wages, hours of employment, and other conditions of em-ployment.ORDERUpon the basis of the above findings of fact, and the entire recordin this proceeding, the National Labor Relations Board hereby ordersthat the separate petitions for investigation and certificationof'repre-sentatives of employees of Webb Packing Company, Laura Cairns;Ethel C. Rowe,,and Edith Russell, 'partners, d/b/a Lindsay OrangeGrowers Association; American Fruit Growers; Hillside Packing Co.;Lindsay District Orange Co.; Lindsay Citrus Growers Association;R. E. Stark, an individual, d/b/a Stark & Waddell Packing Corp.;Strathmore Packing House Co.; E. E. Krowells and C. J. Krowells,a limited partnership, d/b/a Krowells Brothers Limited Packing Co.;B. G. Rooke and E. W. Keys, a partnership, d/b/a B. G. Rooke Pack-ing Co.; Lindsay, Cooperative Citrus Assn; Betz *Packing Co.; Ray-mond Anderson; an individual; Lindsay Mutual Groves; R. B. Single-tary and H. J. Ferry, partners, d/b/a Orange Packing Co.; AmericanFruit Growers, Inc. ; Sunlaiid Packing House Company ; MagnoliaCitrus Ass'n; "Randolph Marketing Co.; Ed Allen and Don Sandi-lands, copartnership, d/b/a Allen-Sandilands Packing Cor.;Tule -RiverCitrus Ass'n;W. Todd Dofflemyer, an individual, -d/b/a DofemyerPacking Co.; Strathmore Cooperative Association ; Strathmore FruitGrowers Ass'n; and Strathmore District Orange Ass'n, respectively,filed by United Cannery, Agricultural, Packing & Allied Workers ofAmerica, Local 78, CIO, be severed from the remaining cases in thisproceeding and that these several petitions, as listed, be, and theyhereby are, dismissed.MR, JOHN M. HOUSTON took no part in the consideration of theabove Decision? Certification of Representatives and Order. WEBB PACKINGCOMPANYAPPENDIX A303Matter of:American Fruit Growers, Case No. 20-R-984Hillside Packing Co., Case No. 20-R-985Lindsay District Orange Co., Case No. 20-R-986Lindsay Citrus Growers Association, Case No. 20-R-987R. E. Stark, an individual, d/b,/a Stark & Waddell Packing Corp.,Case No. 20-R-988E. E. Krowells and C. J. Krowells, a limited partnership, d/b/aKrowells Brothers Limited Packing Co., Case No. 20-R-991B. G. Rooke and E. W. Keys, a partnership, d/b/a B. G. RookePacking Co., Case No. 20-R-992Lindsay Co-operative Citrus Ass'n Case No. 20-8-993Betz PackingCo., Case No. 20-R-994Raymond Anderson, an individual, Case No. 20-R-995Lindsay Mutual Groves, Case No. 20-R-996R. B. Singletary and H. J. Ferry, partners, d/b/a, Orange Pack-ing Co., Case No. 20-R-997Sunland Packing House Company,'Case No. 20-8-1001MagnoliaCitrus Ass'n Case No. 20-R-1003Randolph Marketing Co., Case No. 20-R-1004,Ed Allen and Don Sandilands, copartnership, d/b/a Allen-Sandi-lands Packing Co., Case No. 20-R-1005Tule River Citrus Ass'n, Case No. 20-R-1006-Strathmore Cooperative Association, Case No. 20-R-1012Strathmore Fruit Growers Assn, Case No. 20-R-1013Strathmore District Orange Ass'n, Case No. 20-R-1014